Citation Nr: 0015928	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration of the left eye.

2.  Entitlement to service connection for bilateral 
cataracts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 1996 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied entitlement to service 
connection for visual impairment secondary to bilateral 
macular degeneration and bilateral cataracts.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.  

In April 1997, the veteran and his spouse testified at a 
hearing before a hearing officer of the RO.  By rating action 
dated in April 1997, the RO granted entitlement to service 
connection for a right eye postoperative pterygium.

This case was previously before the Board in November 1998.  
At that time the Board granted service connection for a 
macular hole in the right eye.  The Board remanded the 
remaining issues for additional development.  The case has 
now been returned for further appellate consideration.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Service connection is in effect for residuals of an 
injury to the right eye with visual impairment secondary to a 
macular hole with postoperative pterygium.

3.  There is no competent medical evidence of record which 
establishes a relationship between the macular degeneration 
of the left eye and the veteran's military service or the 
service connected disability.

4.  There is no competent medical evidence of record which 
establishes a relationship between the bilateral cataracts 
and the veteran's military service or the service connected 
disability.


CONCLUSIONS OF LAW


1.  The claim of entitlement to service connection for 
macular degeneration of the left eye is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
bilateral cataracts is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran's Service Medical Records (SMR's) are 
unavailable, and were destroyed in a fire at the National 
Personnel Records Center records center in 1973.  The RO has 
made multiple efforts to reconstruct the veteran's service 
medical records.  The records remain unavailable.  
Additionally, no records were available from the Office of 
the Surgeon General.  Therefore, Board notes that in a case 
such as this, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

The service administrative records show that the veteran was 
in the Guadalcanal Campaign and was in charge of anti-
aircraft guns

Private medical treatment records from 1994 to 1998 show that 
the veteran was seen for both right and left eye problems.  
The veteran was diagnosed with a macular hole of the right 
eye, and cataracts in both eyes.  Floaters were noted in the 
veteran's left eye. 

A November 1995 statement from a private physician contains 
an assessment of a longstanding macular hole, right eye; 
bilateral posterior vitreous detachments; cataracts, both 
eyes; very mild macular degeneration, left eye; and 
subjective decrease in vision.  The physician stated that the 
decrease in vision was obviously explained by the macular 
hole in the right eye.  The subjective complaints of his 
vision being worse could be explained by his early cataract 
changes. 

Of record are three lay statements from fellow servicemen 
dated May 1997 stated that the veteran's right eye was 
injured in a sandblast and subsequently had to wear a patch.  

In April 1997 the veteran and his spouse testified before a 
hearing officer of the RO.  The veteran testified that he 
sustained a sandblast injury in Guadalcanal during World War 
II.  Several months later surgery was performed on his eyes 
in a field hospital in the Philippines. 

The veteran's spouse provided testimony about the symptoms 
and onset of visual difficulties in the veteran's right eye 
after he returned from service.  The veteran also stated his 
claim that he believed that his other eye disorders may be 
caused by his service connected right eye disorder.  He also 
testified that he had a left eye cataract.

A VA examination was conducted in October 1997.  The clinical 
history medical records that the veteran suffered a sandblast 
injury to the right eye in 1942 or 1943.  He had complained 
of partial loss of vision in the right eye since that time.  
The veteran also indicated that he underwent pterygium 
surgery in the right eye at a field hospital in that same 
time interval.  He had noted redness in the right eye since 
the time of his injury.  He had undergone cataract surgery in 
the left eye by in 1977.  The veteran had been seen several 
ophthalmologists in recent times, who have all diagnosed him 
with a macular hole in the right eye.  The veteran believed 
that the loss of vision in his right eye was due to the 
injury that was sustained in World War II.

On examination, present and best-corrected vision was 
counting fingers in the right eye and 20/400 vision in the 
left eye.  A well-positioned posterior chamber lens implant 
was noted in the left eye.  The vitreous was intact in both 
eyes.  The veteran has diminished vision in the right eye due 
to a macular hole.  There were no other ocular manifestations 
of trauma present in the right eye.  The veteran had 
sustained a central retinal vein occlusion in the left eye.  
The veteran had also undergone cataract surgery in the left 
eye.  However, due to the underlying central retinal vein 
occlusion, visual acuity in the left eye was greatly 
diminished.  The veteran also had substantial keratitis sicca 
in both eyes, due to tear dysfunction.  It was possible that 
artificial tears would improve his vision minimally, but 
would not make a significant improvement in his visual 
acuity.  The veteran also had bilateral pterygium.  He had 
undergone pterygium surgery in the past, but developed a 
recurrence of his pterygium.  The pterygia are not visually 
significant and are not due to his prior injury. 

The veteran was scheduled for a June 1999 VA opthamology 
examination to ascertain the nature, severity, and etiology 
of any impairment involving the eyes.  The veteran did not 
report for this examination.  


II. ANALYSIS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible. See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

If a claim is not well grounded VA cannot assist a claimant 
in developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 1991).

The Board notes that section 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to service.  See Kessel v. West, 13 Vet.App. 9, 
17 (1999), holding that section 1154(b) "does not constitute 
a substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service [emphasis in original]." See also Beausoleil v. 
Brown, 8 Vet.App. 459, 464 (1996), in which the Court stated 
that, while section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to render a claim well 
grounded, there is essentially no relaxation as to the 
question of nexus to service, which requires competent 
medical evidence.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995). 

Service connection is in effect for residuals of an injury to 
the right eye with visual impairment secondary to a macular 
hole with postoperative pterygium, currently evaluated as 30 
percent disabling.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for examination, or reexamination, certain 
regulatory action is prescribed.  38 C.F.R. § 3.655(a) 
(1999).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or the 
death of an immediate family member. Id.  Specifically, when 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record.  However, when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for an increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The veteran was scheduled for a June 1999 VA opthamology 
examination to ascertain the nature, severity, and etiology 
of any impairment involving the eyes.  The veteran did not 
report for this examination.  As such, the Board will make a 
decision based on the evidence of record.

To summarize, the primary contention advanced by the veteran 
is that he sustained an injury to his right eye while serving 
on Guadalcanal.  As previously set forth this disability was 
granted in a prior Board decision.  The current medical 
evidence shows the presence of macular degeneration of the 
left eye and bilateral cataracts.  It is unclear as top 
whether the veteran is claiming that these disorders occurred 
in combat.  Regardless, the veteran must still establish that 
his claims are well grounded. 

In this regard the veteran has no submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which establishes a nexus between the macular 
degeneration of the left eye and bilateral cataracts and the 
veteran's military service or his service connected right eye 
disability.  Accordingly, his claims are not well grounded 
and must be denied.

Although where claims are not well grounded, VA has no duty 
to assist the claimant in developing facts pertinent to the 
claims, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the evidence needed to complete the 
application. This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the RO has fulfilled its 
obligation under § 5103(a) in that the statements of the case 
have clearly advised the veteran that the reason that his 
claims for service connection were denied.


ORDER

1.  Entitlement to service connection for macular 
degeneration of the left eye is denied.

2.  Entitlement to service connection for bilateral cataracts 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

